DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. “14/126,969”, filed on “07/05/2011”.

Status of Claims
Claims 2-21 are pending.   Claim 1 have been canceled.  Claims 2-21 are new. 

Response to Arguments
Applicant’s arguments filed 12/14/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Kudo et al. US 2012/0001493 in view of Hillan et al. US 2010/0244576.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US Publication 2019/0252927, Although the claims at issue are not identical, they are not patentably distinct from each other because:


Claim 1 of instant application: 16/926,195
Claim 15 of US Publication 2019/0252927
A power receiving device comprising: 
power receiving circuitry configured to receive electric power via a resonance circuitry, 
the resonance circuitry including a power receiving coil and being configured to receive electric power wirelessly from a power feeding apparatus through a magnetic field; 
a controller configure to read a reference resonance frequency and a reference quality factor from a memory; and 
communication circuitry configured to transmit the reference resonance frequency and the reference quality factor to the power feeding apparatus.  

A power receiving device comprising: a power receiving coil configured to receive wireless power from a power transmitting device; a battery that is chargeable with the wireless power; a switch that is connectable to the battery; memory configured to store a predetermined reference Q value; and a control circuit configured to control the switch to be disconnected from the battery when the predetermined reference Q value is sent from the power receiving device to the power transmitting device, wherein the predetermined reference Q value is determined prior to the power receiving coil receiving the wireless power from the power transmitting device 






US Publication 2019/0252927does not explicitly claim:
a controller configure to read a reference resonance frequency from a memory; and
communication circuitry configured to transmit the reference resonance frequency to the power feeding apparatus.
Walley et al. (US 2011/0127953) teaches:
a controller configure to read a reference resonance frequency from a memory;
(Information that is stored on memory has resonance frequency information. Par 0083 “a plurality of memory devices, and/or embedded circuitry of the processing module 18, 26, 32. Such a memory device may be a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any device that stores digital information” Par 0202 “The information regarding the electromagnetic signal includes control channel protocol, frequency of the electromagnetic signal, impedance matching parameters, resonant frequency tuning parameters, and/or other electromagnetic properties discussed herein.”)
communication circuitry configured to transmit the reference resonance frequency to the power feeding apparatus.
 (communication between the device and the charger occurs wherein information of the resonant frequency is exchanged. 
Par 0098 “the information may include the communication protocol to use (e.g., one or more of the standardized protocols 40, 44 or one or more of the proprietary protocols 42, 46), the wireless power frequency spectrum, impedance matching information, battery charging requirements, etc. The RFID readers and tags 48, 50, 52 may be active or passive devices and may use backscattering to communicate. As such, the devices 12-14 initially communicate with the WP TX unit 10 to exchange set up information”;
Par 0090 “The WP TX unit 10 communicates with the devices 12-14 via the control channel to facilitate efficient wireless power transfer from the WP TX unit 10 to the power RX circuit 22, 28 of the devices 12-14. For example, the communication may be to determine which frequency to use, to reposition the device 12-14 to improve magnetic coupling, to tune the components of the power TX circuit 16 and/or the power RX circuit 22, 28, to indicate desired power levels, to adjust power levels, etc.”;
Par 0202 “The information regarding the electromagnetic signal includes control channel protocol, frequency of the electromagnetic signal, impedance matching parameters, resonant frequency tuning parameters, and/or other electromagnetic properties discussed herein.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication circuit claimed by US Publication 2019/0252927 to transmit resonant frequency taught by Walley et al. (US 2011/0127953) for the purpose of providing desired performance in wireless energy transfer. (Refer to Par 0090)


Claim 10 of instant application: 16/926,195
Claim 15 of US Publication 2019/0252927
A power receiving apparatus comprising: 
resonance circuitry including a power receiving coil and 
configured to receive electric power wirelessly from a power feeding apparatus through a magnetic field; 
power receiving circuitry configured to receive electric power from the resonance circuitry; 
a memory configured to store a reference resonance frequency and a reference quality factor; 
a controller configure to read the reference resonance frequency and the reference quality factor from the memory; and 
communication circuitry configured to transmit the reference resonance frequency and the reference quality factor to the power feeding apparatus.  

15. A power receiving device comprising: a power receiving coil configured to receive wireless power from a power transmitting device; a battery that is chargeable with the wireless power; a switch that is connectable to the battery; memory configured to store a predetermined reference Q value; and a control circuit configured to control the switch to be disconnected from the battery when the predetermined reference Q value is sent from the power receiving device to the power transmitting device, wherein the predetermined reference Q value is determined prior to the power receiving coil receiving the wireless power from the power transmitting device when the power receiving device is disposed on the power transmitting device in the absence of a foreign substance between the power transmitting device and the power receiving device. 




US Publication 2019/0252927does not explicitly claim:
a controller configure to read a reference resonance frequency from a memory; and
communication circuitry configured to transmit the reference resonance frequency to the power feeding apparatus.
Walley et al. (US 2011/0127953) teaches:
a controller configure to read a reference resonance frequency from a memory;
(Information that is stored on memory has resonance frequency information. Par 0083 “a plurality of memory devices, and/or embedded circuitry of the processing module 18, 26, 32. Such a memory device may be a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any device that stores digital information” Par 0202 “The information regarding the electromagnetic signal includes control channel protocol, frequency of the electromagnetic signal, impedance matching parameters, resonant frequency tuning parameters, and/or other electromagnetic properties discussed herein.”)
communication circuitry configured to transmit the reference resonance frequency to the power feeding apparatus.
 (communication between the device and the charger occurs wherein information of the resonant frequency is exchanged. 
Par 0098 “the information may include the communication protocol to use (e.g., one or more of the standardized protocols 40, 44 or one or more of the proprietary protocols 42, 46), the wireless power frequency spectrum, impedance matching information, battery charging requirements, etc. The RFID readers and tags 48, 50, 52 may be active or passive devices and may use backscattering to communicate. As such, the devices 12-14 initially communicate with the WP TX unit 10 to exchange set up information”;
Par 0090 “The WP TX unit 10 communicates with the devices 12-14 via the control channel to facilitate efficient wireless power transfer from the WP TX unit 10 to the power RX circuit 22, 28 of the devices 12-14. For example, the communication may be to determine which frequency to use, to reposition the device 12-14 to improve magnetic coupling, to tune the components of the power TX circuit 16 and/or the power RX circuit 22, 28, to indicate desired power levels, to adjust power levels, etc.”;
Par 0202 “The information regarding the electromagnetic signal includes control channel protocol, frequency of the electromagnetic signal, impedance matching parameters, resonant frequency tuning parameters, and/or other electromagnetic properties discussed herein.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication circuit claimed by US Publication 2019/0252927 to transmit resonant frequency taught by Walley et al. (US 2011/0127953) for the purpose of providing desired performance in wireless energy transfer. (Refer to Par 0090)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 2-5, 9-13, 17-21 rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. US 2012/0001493 in view of Hillan et al. US 2010/0244576.

Regarding Claim 2 and 10, Kudo teaches:
power receiving circuitry (Fig 3 #200) configured to receive electric power (Par 0028 “The power receiving apparatus 200 receives electric power from the power transmission apparatus 100 wirelessly”) via a resonance circuitry (Par 0038 “The power receiving coil 210 and the second resonance circuit 220 are integrated with each other to resonate”), 
the resonance circuitry including a power receiving coil and being configured to receive electric power wirelessly (Par 0038 “The power receiving coil 210 and the second resonance circuit 220 are integrated with each other to resonate”) from a power feeding apparatus (Fig 3 # 100) through a magnetic field (Part 0038 “The power receiving coil 210 generates a second AC signal by receiving the magnetic field which is generated by the power transmission coil 110.”); 
a controller configure to read a reference resonance frequency (Par 0043 “the first reflectance reaches a local minimum coincides with the first resonance frequency” and Par 0104 “the second measurement unit 230 measures the second reflectance to memorize the data thereof to a storage unit to be built therein”) and a reference quality factor from a memory;  and 
(the receiving apparatus sends the memorized data of resonant frequencies to the power transmission apparatus. Par 0036 “The first communication unit 160 receives a control signal to demand power transmission, a parameter measured in the power receiving apparatus 200, etc. from the second communication unit.”; Par 0041 “The second communication unit 250 transmits a control signal and a parameter” and Par 0041 “The parameter (frequency dependence of second reflectance or second peaking frequency) is measured in the power receiving apparatus 200.”).  
Even though Kudo teaches:
a controller configure to read a reference resonance frequency and 
communication circuitry configured to transmit data of the reference resonance frequency as noted above  and efficiency is derived from Quality factor receiving devices coil (Par 0076 “efficiency thereof is derived from the Q-values of the power transmission and receiving coils 110, 210”.
Kudo does not explicitly teach:
a controller configure to read a reference quality factor.
communication circuitry configured to transmit the reference quality factor.
Hillan teaches:
a controller configure to read a reference quality factor.
communication circuitry configured to transmit the reference quality factor.
 (receiving device 850 transmits a signal 872 having a Quality value wherein data will be read from memory of tuning controller Fig 7 #718. Fig 11 #872 transmitted to 800 from 850; Par 0084 “second electronic device 850 may be configured transmit a signal (depicted by numeral 872 in FIG. 11) to first electronic device 800, via link 810 and according to any suitable communication means (e.g., NFC), requesting a modification to the transmitted RF field. As one example, second electronic device 850 may be configured transmit a signal to first electronic device 800 requesting that the tuning of antenna 802 be modified in a desired manner. Desired modifications of antenna 802 may include, but are not limited to, a change in center frequency, a change in the Q factor”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify reading and transmitting taught by Kudo to have a reference quality factor taught by Hillan for the purpose of optimizing wireless charging. (Refer to 0012)

Regarding claim 3 and 11, Kudo teaches:
wherein the reference resonance frequency is determined based on a resonance frequency measured in a state where no foreign object is located on or near the power receiving coil.  (The measured frequency form power receiving apparatus measures the frequency and sends info to the power transmitting apparatus wherein it uses frequency to determine presence or absence of foreign object. Par 0050 “The power transmission apparatus 100 and the power receiving apparatus 200 are provided with the first and second measurement units 150, 230, respectively. This allows it to measure the peaking frequencies of reflectances of the power transmission coil 110 and the power receiving coil 210. Therefore, the foreign-substance detecting unit 300 can detect a wide variety of foreign substances and can specify the severity thereof on the basis of the shift amounts of the first and second peaking frequencies” and Par 0107 “the foreign-substance detecting unit 300 requires and acquires the measurement by the second measurement unit 230 of the power receiving apparatus 200 (Step S107) v is the first communication unit 160. The measurement includes the frequency dependence of the second reflectance or the second peaking frequency”)

Regarding claim 4 and 12, Even though Kudo teaches:
wherein the reference quality is determined based on a quality factor measured in a state where no foreign object is located on or near the power receiving coil. (the theoretical efficiency of the quality values are the quality  factor measured in a state where no foreign object is located on or near the power receiving coil. Par 0076 “the foreign-substance detecting unit 300 uses a piece of information of a position relation and a piece of information of a coupling constant to compare the theoretical efficiency of power transmission with an actually measured power transmission efficiency, thereby detecting the presence of the foreign substance before starting the power transmission. The position relation is dynamically measured between the power transmission apparatus 100 and the power receiving apparatus 200. The coupling constant is dynamically measured between the power transmission coil 110 and the power receiving coil 210. The theoretical efficiency thereof is derived from the Q-values of the power transmission and receiving coils 110, 210 and the position relation therebetween”)
Kudo does not explicitly teach:
wherein the reference quality factor is determined.  
Hillan teaches:
wherein the reference quality factor is determined.  
(receiving device 850 transmits a signal 872 having a Quality value wherein data will be read from memory of tuning controller Fig 7 #718. Fig 11 #872 transmitted to 800 from 850; Par 0084 “second electronic device 850 may be configured transmit a signal (depicted by numeral 872 in FIG. 11) to first electronic device 800, via link 810 and according to any suitable communication means (e.g., NFC), requesting a modification to the transmitted RF field. As one example, second electronic device 850 may be configured transmit a signal to first electronic device 800 requesting that the tuning of antenna 802 be modified in a desired manner. Desired modifications of antenna 802 may include, but are not limited to, a change in center frequency, a change in the Q factor”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the reference quality that is determined based on a quality factor measured in a state where no foreign object is located on or near the power receiving coil taught by Kudo to have wherein the reference quality factor is determined taught by Hillan for the purpose of optimizing wireless charging. (Refer to 0012)

Regarding claim 5 and 13, Kudo teaches:
wherein the reference resonance frequency is equal to or lower than the resonance frequency.  
 (frequencies equal to or lower. Fig 10, 14B)

  Regarding claim 9 and 17, Kudo does not explicitly teach:
wherein the controller is further configured to receive electric power from a power storage device when the power receiving coil doesn't receive the electric power wirelessly, 

Hillan teaches:
wherein the controller is further configured to receive electric power from a power storage device when the power receiving coil doesn't receive the electric power wirelessly, 
the power storage device being configured to store the electric power received from the power receiving circuitry.   (battery powered device is powered by the battery and the battery stores charge when charging. Fig 7 #714 controller and #706 power storage device)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify power receiving device taught by Kudo to have power storage device taught by Hillan for the purpose of storing and powering energy for the device. (Refer to Par 0009)

  Regarding claim 18 and 20, Kudo teaches:
A power transmitting device (Fig 17 #103) comprising: 
power supply circuitry (Fig 17 # 120 Par 0032 “a voltage supply 120”) configured to supply electric power to a resonance circuitry  (Fig 17 #140  Par 0032 “a first resonance circuit 140”), 
the resonance circuit including a power feeding coil (Fig 17 #110 Par 0032 “power transmission coil 110”) and being configured to transmit electric power wirelessly to a power receiving apparatus (Fig 17 # 203) through a magnetic field  (Par 0034 “The power transmission coil 110 receives the first AC signal to generate a magnetic field”);  
(Par 0035 “The first measurement unit 150 measures frequency dependence of the first reflectance” and Par 0103 “the first measurement unit 150 measures the first reflectance to memorize the data thereof to a storage unit to be built therein (Step S104A).”) before transmitting the electric power to the power receiving apparatus (measurement to determine object done before power transmission. Par 0076 “an actually measured power transmission efficiency, thereby detecting the presence of the foreign substance before starting the power transmission.”); and  
communication circuitry configured to receive a reference resonance frequency from the power receiving apparatus  (Fig 21 #S107; Par 0107 “acquires the measurement by the second measurement unit 230 of the power receiving apparatus 200 (Step S107) v is the first communication unit 160. The measurement includes the frequency dependence of the second reflectance or the second peaking frequency”), 
wherein, the controller is further configured to detect a presence or absence of a foreign object in the magnetic field based on the resonance frequency, the reference resonance frequency ( Fig 241 #S112, S113, S114).  
Kudo does not explicitly teach:
a controller configured to measure a quality factor,
communication circuitry configured to receive a reference quality factor from the power receiving apparatus.
Hillan teaches:
to measure a quality factor, to receive a reference quality factor from the power receiving apparatus. (receiving device 850 transmits a signal 872 having a Quality value wherein data will be read from memory of tuning controller Fig 7 #718. Fig 11 #872 transmitted to 800 from 850; Par 0084 “second electronic device 850 may be configured transmit a signal (depicted by numeral 872 in FIG. 11) to first electronic device 800, via link 810 and according to any suitable communication means (e.g., NFC), requesting a modification to the transmitted RF field. As one example, second electronic device 850 may be configured transmit a signal to first electronic device 800 requesting that the tuning of antenna 802 be modified in a desired manner. Desired modifications of antenna 802 may include, but are not limited to, a change in center frequency, a change in the Q factor”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify controller to measure and to receive measurements taught by Kudo to have to measure a quality factor and to receive a reference quality factor from the power receiving apparatus taught by Hillan for the purpose of optimizing wireless charging. (Refer to 0012)

Regarding claim 19 and 22, Kudo teaches:
wherein the reference resonance frequency is determined based on a resonance frequency measured in a state where no foreign object is located on or near a power receiving coil included in the power receiving apparatus.   (Fig 22 #S112, S114 and S115)

Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. US 2012/0001493 in view of Hillan et al. US 2010/0244576 as applied to claim 4 above, and further in view of Cook et al. US 20009/0167449.

  Regarding claim 6 and 14, The combined teachings of Kudo and Hillan does not explicitly teach:
wherein the reference quality factor is equal to or lower than the quality factor.  
Cook teaches:
wherein quality factor is equal to or lower than the quality factor. (Par 0034 “The load dampens the system and lowers the Q factor of the mechanical oscillator. In addition, when the coil has a load across it, the eddy currents in the magnets may increase”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparison of quality factor taught by The combined teachings of Kudo and Hillan to be wherein the quality factor is equal to or lower than the quality factor taught by Cook for the purpose of reducing losses in the system. (Refer to Par 0034)

Claims 7, 8, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. US 2012/0001493 in view of Hillan et al. US 2010/0244576 as applied to claim 2 above, and further in view of Dinsmoor et al. US 2010/0256710.

  Regarding claim 7 and 15, Even though Kudo teaches a load (Par 0037 “a load 240”), wherein the controller is further configured to electrically short a load from the power receiving circuitry while a resonance frequency measurement is undertaken (Par 0071 “The load controller 260 makes both terminals of the load 240 short-circuit, i.e., zeros the resistance of the load 240, thereby sharpening the peak of the second reflectance to allow it to measure the second peaking frequency with high accuracy”) and the combined teaching of Kudo and Hillman teach a quality factor measurement is undertaken as noted above.
Kudo does not explicitly teach:
wherein the controller is further configured to electrically disconnect a load from the power receiving circuitry while a resonance frequency measurement is undertaken.  
Dinsmoor teaches:
wherein the controller is further configured to electrically disconnect a load from the power receiving circuitry while a measurement is undertaken.  (Par 0082 “This voltage may be measured by voltage sensor 175 after disconnecting the load (e.g., rechargeable power source 150) from the rest of the circuit, for example”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the resonance frequency measurement is undertaken taught by Kudo to have to electrically disconnect a load while a resonance frequency measurement is undertaken taught by Dinsmoor for the purpose of taking additional measurements. (Refer to Par 0082)

Regarding claim 8 and 16, Even though Kudo teaches a load (Par 0037 “a load 240”), wherein the controller is further configured to electrically short a load from the power receiving circuitry while a resonance frequency measurement is undertaken (Par 0071 “The load controller 260 makes both terminals of the load 240 short-circuit, i.e., zeros the resistance of the load 240, thereby sharpening the peak of the second reflectance to allow it to measure the second peaking frequency with high accuracy”) and the combined teaching of Kudo and Hillman teach a quality factor measurement is undertaken as noted above.
Kudo and Hillman do not explicitly teach:
wherein the controller is further configured to electrically disconnect a load from the power receiving circuitry while a quality factor measurement is undertaken.  
Dinsmoor teaches:
to electrically disconnect a load from the power receiving circuitry while a measurement is undertaken.  (Par 0082 “This voltage may be measured by voltage sensor 175 after disconnecting the load (e.g., rechargeable power source 150) from the rest of the circuit, for example”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the load and the quality factor measurement is undertaken taught by the combined teaching of Kudo and Hillman to have to have to electrically disconnect a load while a resonance frequency measurement is undertaken taught by Dinsmoor for the purpose of taking additional measurements. (Refer to Par 0082)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859